Citation Nr: 0901486	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than April 28, 
2005 for the grant of service connection for pes planus, 
right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to August 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2005 by the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for bilateral flat feet 
in December 1984.  The veteran timely perfected an appeal and 
in February 1986, the Board issued a decision in which it 
affirmed the RO's denial of the veteran's claim.  The veteran 
did not appeal the Board's decision and, therefore, this 
decision is final.

2.  The RO denied the veteran's attempt to reopen service 
connection for a bilateral foot disability in June 1986.  The 
veteran did not appeal this decision and, therefore, this 
decision is final.

3.  The veteran filed a service connection claim for a right 
foot disability on April 28, 2005.  He was granted service 
connection by way of an October 2005 rating decision. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than April 28, 2005 for the grant of service connection for 
pes planus, right foot, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the veteran is entitled to 
an effective date earlier than April 28, 2005 for the grant 
of service connection for pes planus, right foot.  
Specifically, the veteran alleges that he is entitled to an 
effective date of August 20, 1984, the date of the veteran's 
original service connection claim for a foot disability.  The 
Board has reviewed the evidence of record and concludes that 
the veteran is not entitled to an earlier effective date in 
this case.  

The veteran submitted his original claim of service 
connection for bilateral flat feet in August 1984.  The RO 
denied the veteran's claim in a rating decision dated 
December 1984.  The veteran timely perfected an appeal, and 
in February 1986, the Board issued a decision in which it 
affirmed the RO's denial of the veteran's claim.  The veteran 
was notified of this decision and did not appeal.  Thus, this 
decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2008).

The veteran submitted a claim to reopen service connection 
for bilateral flat feet in June 1986.  The RO issued a 
confirmed rating decision that same month and found that no 
new and material evidence was submitted to reopen the claim.  
Although it is unclear from the record, a handwritten 
notation on the confirmed rating decision appears to indicate 
that the veteran was notified of this decision in July 1986.  
The veteran did not appeal this decision, and to date, has 
not alleged non-receipt of this decision.  Thus, this 
decision is final.  38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985).   

In March 1987, the veteran submitted a letter to Congressman 
Gene Taylor requesting assistance with his service connection 
claim for a foot disability.  Congressman Taylor forwarded 
the veteran's correspondence to VA for appropriate action.  
VA notified Congressman Taylor in April 1987 that the 
veteran's service connection claim for bilateral foot 
problems was denied and subsequently upheld by a Board 
decision dated February 1986.  VA also indicated that the 
veteran submitted additional evidence shortly thereafter in 
support of his claim, but that this evidence was not 
materially sufficient to warrant a change in the prior 
denial.  The veteran's representative was provided a copy of 
VA's response to Congressman Taylor.

Similarly, the veteran submitted a letter to Senator 
Christopher "Kit" Bond in June 1987 requesting assistance 
with his service connection claim for a foot disability.  
Senator Bond forwarded the veteran's correspondence to VA for 
appropriate action. VA notified Senator Bond in July 1987 
that the veteran's service connection claim for bilateral 
foot problems was denied and subsequently upheld by a Board 
decision dated February 1986.  VA also indicated that the 
veteran submitted additional evidence shortly thereafter in 
support of his claim, but that this evidence was not 
materially sufficient to warrant a change in the prior 
denial.  Senator Bond was also notified of Congressman 
Taylor's interest in the veteran's claim.  The veteran's 
representative was provided a copy of VA's response to 
Senator Bond.

The veteran filed the current claim of service connection for 
a right foot disability on April 28, 2005.  The RO granted 
service connection for pes planus, right foot, in the October 
2005 rating decision currently on appeal.  The RO evaluated 
the veteran's disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, and assigned a 10 percent disability evaluation, 
effective April 28, 2005.  The veteran timely perfected an 
appeal with regard to the earlier effective date issue.  

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2008).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2008) (emphasis added).  See Leonard v. 
Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In this case, the facts clearly reflect that the veteran's 
claim for service connection for a foot disability was denied 
in December 1984 and July 1986.  The veteran did not appeal 
any of these rating decisions.  Thus, the rating decisions 
became final and as such, new and material evidence was 
required to reopen any future claim for service connection.

The Board notes that the veteran submitted two letters to 
Members of Congress in April and June 1987, respectively, in 
which he simply lamented the fact that he had not been 
granted service connection for a foot disability at that 
time.  Although the veteran submitted evidence in support of 
his claim with these letters, the Board notes that the 
evidence submitted by the veteran at that time was previously 
considered in the July 1986 confirmed rating decision and 
found to be insufficient to reopen the service connection 
claim.

Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
In this case, the date the veteran sought to reopen his claim 
for service connection for a right foot disability was April 
28, 2005.  A thorough review of the veteran's claims file 
does not reveal any attempts by the veteran to reopen the 
issue of service connection for a right foot disability 
during the period prior to April 28, 2005.  

As such, there would be no pending, unadjudicated claim for a 
right foot disability prior to the April 2005 claim filed by 
the veteran.  While it is possible that the veteran could 
overcome the finality of a decision by alleging clear and 
unmistakable error (CUE), the veteran has not as of this date 
challenged earlier decisions on the basis of CUE.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 
3.105, 20.1403 (2008).

In light of the final decisions dated December 1984 and July 
1986, the effective date for service connection for a 
reopened claim cannot be earlier than the date to reopen the 
claim.  That date in this case is April 28, 2005.  
Accordingly, the veteran is not entitled to an effective date 
earlier than April 28, 2005, and his appeal is denied.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
the Board finds that the veteran's claim has been 
substantiated, and additional notice is not required.  


ORDER

The claim for entitlement to an effective date earlier than 
April 28, 2005 for the grant of service connection for pes 
planus, right foot, is denied.
REMAND

Hearing Loss and Tinnitus

The veteran in this case contends that he has hearing loss 
and tinnitus as a result of service.  In particular, the 
veteran claims that he was subjected to constant high-pitched 
noise as a result of his military occupational specialty 
(MOS), despite wearing hearing protection.  The Board notes 
that the veteran's MOS was signals intelligence analyst. 

Service treatment records (STRs) associated with the 
veteran's claims file are negative for a diagnosis of or 
treatment for tinnitus or a hearing loss disability as 
contemplated by VA regulations.  See 38 C.F.R. § 3.385 
(2008).  But, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Post-service evidence of record revealed that the veteran was 
afforded a private audiology examination in September 1985.  
Audiometric testing conducted at that time did not reveal 
evidence of a hearing loss disability as contemplated by VA 
regulations.  However, the veteran indicated in the February 
2006 substantive appeal that he experienced hearing loss and 
tinnitus since discharge from service.  
 
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In this case, a VA examination is 
necessary to determine the severity and extent of the 
veteran's claimed audiological disabilities and to obtain an 
opinion as to whether they are related to noise exposure in 
service.  See also Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding that the veteran is competent to provide lay 
evidence of his experiencing ringing in the ears since 
service).  
The Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  The RO should provide the veteran 
with such notification.

The RO should also contact the veteran and ask him to 
identify all sources of VA and non-VA treatment for his 
claimed bilateral hearing loss and tinnitus disabilities.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Regardless of 
the response provided by the veteran, the RO should conduct a 
search to determine whether the veteran receives care at a VA 
medical facility in Missouri.  It is noted that the veteran 
is an employee of an unidentified VA medical center.  See 
August 2005 Report of Contact.  All efforts to obtain these 
records must be fully documented in the claims file, and if 
no such records exist, the RO should indicate as such.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the veteran's service connection claim 
for bilateral hearing loss and tinnitus.

2.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his claimed bilateral 
hearing loss and tinnitus disabilities.  
Regardless of the response provided by the 
veteran, the RO should conduct a search to 
determine whether the veteran receives 
care at a VA medical facility in Missouri.  
It is noted that the veteran is an 
employee of an unidentified VA medical 
center.  See August 2005 Report of 
Contact.  All efforts to obtain these 
records must be fully documented in the 
veteran's claims file, and if no such 
records exist, the RO should indicate as 
such.  The RO should also attempt to 
obtain any other evidence identified as 
relevant by the veteran during the course 
of the remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner should assess the severity of 
the veteran's claimed audiological 
disabilities.  The examiner is asked to 
express an opinion as to whether the 
veteran has a current bilateral hearing 
loss disability as contemplated by 38 
C.F.R. § 3.385, and if so, whether the 
current hearing loss disability is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
veteran's claimed noise exposure during 
military service or to any other incident 
of service.  The examiner must state 
whether the veteran reports a continuity 
of hearing problems since service and 
acknowledge such statements made by the 
veteran, if any, in offering the opinion.  
If the veteran does not have a bilateral 
hearing loss disability as contemplated by 
38 C.F.R. § 3.385, the examiner should 
indicate as such.  The examiner must 
provide a complete rationale for any 
stated opinion, and is also advised that 
the absence of a hearing loss disability 
at the time of discharge from service is 
not detrimental to the veteran's claim.

The examiner is also asked to express an 
opinion as to whether the veteran's 
current tinnitus is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
noise exposure during military service or 
to any other incident of service.  The 
examiner must state whether the veteran 
reports a continuity of hearing problems 
since service and acknowledge such 
statements made by the veteran, if any, in 
offering the opinion.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


